                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

ROBERT F. HALLMAN,                  §
(TDCJ No.02224866),                 §
                                    §
     Plaintiff,                     §
                                    §
v.                                  §   CIVIL ACTION No.4:17-CV-408-Y
                                    §
STEVE GORDON, et al.,               §
                                    §
     Defendants.                    §

ORDER RESOLVING PENDING MOTIONS and OPINION and ORDER OF DISMISSAL
           UNDER 28 U.S.C. §§ 1915A & 1915(e)(2)(B)

     This   case    is   before   the   Court   for   review   of   pro-se

inmate/plaintiff Robert F. Hallman’s pleadings under the screening

provisions of 28 U.S.C. §§ 1915A and 1915(e)(2)(B). After review

and consideration of Plaintiff’s claims, the Court determines that

all claims must be dismissed under authority of those provisions.



I.   BACKGROUND/COMPLAINT

     In this suit, plaintiff Hallman filed a lengthy handwritten

complaint with numerous attachments and exhibits. (Compl. (doc. 1)

at 1-7; (doc. 1-1) at 1-79.) The complaint names as defendants

attorneys Steve Gordon and Leticia Martinez; Elizabeth Beach,

judge, Criminal District Court Number One, Tarrant County, Texas;

Fort Worth police detectives McKee and O’Neill; and Bill Waybourn,

sheriff, Tarrant County, Texas. (Compl. (doc. 1) at 1-3, 6-7; (doc.

1-1) at 15-18, 39-41,76-78.)

     Hallman complains of the actions of attorneys Gordon and
Martinez in their respective representation of him on a charge then

pending in case number 1451589 before Criminal District Court

Number One, Tarrant County, Texas. (Compl. (doc. 1), at 4, 6-7;

(doc. 1-1), 2-14 and 15-38.) Hallman alleges that Judge Beach took

actions on his case with regard to attorney Gordon’s motion to

withdraw outside of his presence. (Compl. (doc. 1-1), at 40-41.)

Hallman   names   Sheriff   Waybourn   as    responsible   for   the

classification of inmates at the Tarrant County jail and complains

of his classification in protective-custody housing. (Id. at 76-

77.) In this regard, he claims that Waybourn interfered with his

right to effective assistance of counsel because the holdover cell

in which he was required to meet with counsel is loud and crowded.

(Id.) He alleges Detectives McKee and O’Neill failed to conduct a

thorough investigation of the charge filed against him. (Id. at

78.) Hallman seeks “relief from his unlawful confinement,” and

monetary damages. (Id. at 4.)



II.   MOTION TO AMEND/SUPPLEMENT COMPLAINT

      Hallman’s complaint was filed in 2017. Although he never

sought to amend this pleading, he did file a large number of papers

“to the attention of Judge Means.” (Doc. 14, at 1-39.) Within that

volume    of   papers,   associated    primarily   with    Hallman’s

administrative efforts to complain of his attorneys and Judge

Beach, he included copies of the indictments in case numbers


                                 2
1451589 and 1489585.1 (Doc. 14, at 23, 37.) On May 24, 2019,

however, Hallman filed a one-page document entitled “Motion for

Leave to File Amended and Supplemental Pleadings Rule 15 FRCP,”

along with a twelve-page document entitled “Motion to Amend and

with Supplemental Pleadings.” (Doc. 23.) Rule 15(a) of the Federal

Rules of Civil Procedure 15(a) provides that a party may amend his

pleading once as a matter of course. See Fed. R. Civ. P. 15(a)(1).

And Rule 15(d) provides that on motion and reasonable notice, a

court may, on just terms, permit a party to serve a supplemental

pleading. See Fed. R. Civ. P. 15(d). Because the case is still

subject to screening under §§ 1915A and 1915(e), the Court will

grant    the    motion    to   consider    the   attached    document    as   a

supplemental complaint and consider the claims listed in the

supplemental complaint. The motion for leave to amend/supplement

(doc. 23) is therefore GRANTED.

       In the supplemental complaint, in addition to renaming the

five defendants already listed, Hallman names numerous additional

defendants. (Suppl. Compl.(doc. 23) at 3.) They are: Detective

Kessler;     Katrina     Shorten   (Hallman’s    ex-wife);    Robyn     Hallman

(daughter); Ashlea Deener, Samantha Fant, and Kevin Boneberg,

assistant district attorneys, Tarrant County, Texas; Delores Urzua,

counselor, Department of Family and Protective Services (CPS);

attorney Christy Jack; Theresa Fugate, Alliance for Children;


1
    The indictments are discussed infra.

                                       3
Doctor Grism (physician); Terrikah Woodard (friend of Katrina

Shorten); and John Peter Smith Hospital.(Suppl. Compl. (doc. 23) at

3-4.)

        Hallman recites that as of April 2016, he was arrested and

detained in the Tarrant County jail and, by June 30, 2016, was

indicted in case number 1451589 in Criminal District Court Number

One, Tarrant County, Texas, for alleged injury to his daughter,

Robyn Hallman. (Id. at 4-6.) Hallman alleges he “languished in the

county jail for two-years and seven months before being acquitted

by a jury” on September 20, 2018, on the charge pertaining to Robyn

Hallman. (Id.) Hallman generally alleges a vast conspiracy of all

of the above-named persons to retaliate against him, and he claims

“the machinery of the law was put in operation against an innocent

person.” (Id. at 5-6.)

        Hallman acknowledges, however, that while he was detained, the

state filed additional charges, first as case number 1489585, and

later amended as case numbers 1548957 and 1548964. (Id. at 6.) As

noted above, Hallman provided copies of the charging indictments in

case numbers 1451589D and 1489585D. (Doc. 14, at 23, 37.) The

indictment in case 1451589D recites five counts of sexual activity

with a child under seventeen years of age, who was identified as

Robyn Hallman. (Id. at 23.) The indictment in case number 1489585D,

however, recites seven different counts of sexual activity with a

child under fourteen years of age, who was identified as Ava


                                   4
Hallman. (Id. at 37.) The second indictment was filed against

Hallman on April 21, 2017, before he filed this suit. Id. Hallman

acknowledges that both Robyn and Ava are his daughters.

     Hallman did not inform the Court of the resolution of the

later case. Records as to which this Court may take judicial notice

reveal that Hallman was convicted of several counts in case

1548964R. See Fed. R. Evid. 201(b)(2) and (c)(1) regarding the

Court’s authority to take judicial notice of facts from sources

whose accuracy cannot reasonably be questioned.                   The offender

information listing for Hallman in the records of the Texas

Department of Criminal Justice (“TDCJ”) reveals that Hallman was

convicted in case 1548964R on September 20, 2018, of the following:

two counts of aggravated assault on a child under fourteen years of

age; three counts of indecency with a child by contact; and one

count   of   sexual   assault   of   a       child   under   seventeen   .   See

https://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.act

ion?sid=03617673. Also, the records of the Second Court of Appeals

of Texas, case number 02-18-434-CR, show Hallman has filed an

appeal from these six counts of conviction and life sentences. See

https://search.txcourts.gov/Case.aspx?cn=02-18-00434-CR&coa=coao2.



III. SCREENING UNDER § 1915A and § 1915(e)(2)(B)

     As noted, because Hallman is a prisoner seeking redress from

an officer or employee of a governmental entity, his complaint is


                                         5
subject to preliminary screening pursuant to 28 U.S.C. § 1915A. See

Martin v. Scott, 156 F.3d 578, 579-80 (5th Cir. 1998) (per curiam).

Because he is proceeding in forma pauperis, his complaint is also

subject to screening under § 1915(e)(2)(B). Both § 1915A(b) and §

1915(e)(2)(B) provide for sua sponte dismissal of the complaint, or

any   portion   thereof,   if   the   Court   finds   it   is   frivolous   or

malicious, if it fails to state a claim upon which relief may be

granted, or if it seeks monetary relief against a defendant who is

immune from such relief.

      A complaint is frivolous when it “lacks an arguable basis

either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325

(1989). A claim lacks an arguable basis in law when it is “based on

an indisputably meritless legal theory.” Id. at 327. A complaint

fails to state a claim upon which relief may be granted when it

fails to plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007); accord Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To

avoid dismissal for failure to state a claim, plaintiffs must

allege facts sufficient to “raise the right to relief above the

speculative level.” Twombly, 550 U.S. at 555. Neither mere “labels

and conclusions” nor “a formulaic recitation of the elements of a

cause of action” suffice to state a claim upon which relief may be

granted. Id.




                                      6
IV. ANALYSIS

(A) Claims Barred by Absolute Immunity

       (1) Judicial Immunity

       With regard to Hallman’s claims against Elizabeth Beach,

judges are absolutely immune from claims for damages arising out of

acts   performed   in   the   exercise   of   their      judicial   functions.

Mireless v. Waco, 502 U.S. 9, 11 (1991)(citing Forrester v. White,

484 U.S. 219, 227-229 (1988) and Stump v. Sparkman, 435              U.S. 349,

360    (1978)); see also Boyd v. Biggers, 31 F.3d 279, 284 (5th Cir.

1994). Absolute judicial immunity can be overcome only if the

plaintiff shows that the complained-of actions were nonjudicial in

nature or that the actions were taken in the complete absence of

all jurisdiction. Mireless, 502 U.S. at 11; Boyd, 31 F.3d at 284.

Because the complained-of conduct by Judge Beach was judicial in

nature and was undertaken pursuant to the jurisdiction provided to

Criminal District Court Number One, Judge Beach is entitled to

absolute immunity from any monetary-damages claims, and such claims

will be dismissed.

       Furthermore, to the extent Hallman is seeking some type of

injunctive relief against Judge Beach for her action taken in state

court, such relief is not appropriate in this suit. Title 42 U.S.C.

§ 1983 expressly provides “in any action brought against a judicial

officer for an act or omission taken in such officer’s official

capacity,    injunctive   relief   shall      not   be    granted    unless   a


                                     7
declaratory     decree   was     violated     or   declaratory      relief   is

unavailable. 42 U.S.C. § 1983. Hallman’s claims for injunctive

relief against Judge Beach must therefore also be dismissed.

     (2) Prosecutorial Immunity

     Hallman asserts claims in his supplemental complaint against

three prosecutors with the Tarrant County District Attorney’s

Office: Ashlea Deener, Samantha A. Fant, and Kevin Boneberg.(Suppl.

Compl. (doc. 23) at 3, 5-6.) But Deener, Fant, and Boneberg are

entitled to absolute immunity for any claims for monetary damages

asserted by Hallman. The Supreme Court has consistently held that

a government prosecutor acting in the course of his role as an

advocate for the government is cloaked in absolute immunity.

Buckley v. Fitzsimmons, 509 U.S. 259, 269-70 (1993); Imbler v.

Pachtman, 424 U.S. 409, 431 (1976). The Supreme Court has further

explained that absolute immunity is afforded based upon whether the

prosecutor is acting “in his role as advocate for the State.”

Imbler, 424 U.S. at 431, n. 33. Here, even assuming Hallman’s

allegations against Deener, Fant, and Boneberg are true, these

defendants    would   have     taken   such   action   in   their    roles   as

prosecutors on behalf of the State of Texas. Thus, defendants

Deener, Fant, and Boneberg are entitled to absolute prosecutorial

immunity from any claim for monetary damages, and such claims must

be dismissed.




                                       8
(B) No Color of Law

     To assert a claim for violation of federal constitutional

rights under 42 U.S.C. § 1983, a plaintiff must set forth facts in

support of both of its elements: (1) the deprivation of a right

secured by the Constitution or laws of the United States; and (2)

the deprivation was imposed by a person acting under color of law.

See West v. Atkins, 487 U.S. 42, 48 (1988)(citing cases); Resident

Council of Allen Parkway Vill. v. U.S. Dep’t of Hous. & Urban Dev.,

980 F.2d 1043, 1050 (5th Cir. 1993). As to Hallman’s allegations

against three different appointed attorneys, Steve Gordon, Leticia

Martinez, and Christy Jack, Hallman has failed to satisfy the

second element. Although Hallman alleges the violation of several

constitutional rights——Fourteenth Amendment rights to due process

and equal protection of law, Fifth Amendment, First Amendment, and

Sixth Amendment rights——Hallman has failed to allege or show that

these private attorneys acted under color of law. Because an

attorney, whether private or appointed, owes his only duty to the

client and not to the public or the state, his actions are not

chargeable to the state. See Thompson v. Aland, 639 F. Supp. 724,

728 (N.D. Tex.1986)(citing Polk Cty. v. Dodson, 454 U.S. 312, 318

(1981)); see also Pete v. Metcalfe, 8 F.3d 214, 216-17 (5th Cir.

1993). Furthermore, Hallman has made no allegation that these

attorneys were acting on behalf of the government.

     Hallman does recite that attorney Martinez “conspired with


                                9
State Officials,” but he has not alleged any particular facts to

support such a conclusory statement. Conspiracy claims under § 1983

require that the claimant relate specific facts. See Young v.

Biggers, 938 F.2d 565, 566 (5th Cir.1991)(“Plaintiffs who assert

conspiracy claims under civil rights statutes must plead the

operative facts upon which their claim is based. Bald allegations

that a conspiracy existed are insufficient”)(quoting Lynch v.

Cannatella, 810 F.2d 1363, 1369-70 (5th Cir.1987)). An allegation

of the existence of a conspiracy does not state a claim. The

operative facts of the conspiracy must be pled with particularity,

not merely insinuated in broad, vague assertions. Lynch, 810 F.2d

at 1370; see Wilson v. Budney, 976 F.2d 957, 958 (5th Cir. 1992).

Hallman’s conclusory assertion of a “conspiracy with government

officials” does not suffice.

        Thus, Hallman has not shown that his attorneys were acting

under     color   of        law,   so   any     claim   for   violation      of   his

constitutional rights asserted through 42 U.S.C. § 1983 against the

attorney defendants must be dismissed.

        A similar analysis applies to many of the persons identified

as defendants by Hallman in his supplemental complaint. As noted,

Hallman    listed      as    defendants    Katrina      Shorten,   Robyn   Hallman,

Theresa Fugate, and Terrikah Woodard. (Suppl. Compl.(doc. 23) at 3-

4.)   None   of   these       persons     is    identified    as   working    for   a

governmental entity or acting in any capacity on behalf of a


                                           10
governmental entity. Hallman writes that “[t]here was a knowing

conspiracy by all defendants to defraud Plaintiff . . . .” (Suppl.

Compl. (doc. 23) at 6.) But as with the conspiracy allegation

recited above, Hallman sets forth absolutely no facts of any

particular     interaction   between     one   of   these   non-government

defendants and any governmental employee. See Lynch, 810 F.2d at

1370. In sum, as Hallman has failed to allege any facts to show any

of the above listed defendants acted under color of law, his claims

against them must be dismissed.



(C)   Lack of Personal Involvement

      A claim of liability for violation of rights under 42 U.S.C.

§ 1983, regardless of the particular constitutional theory, must be

based upon allegations of personal responsibility. See              Murphy v.

Kellar, 950 F.2d 290, 292 (5th Cir. 1992)(“[A] plaintiff bringing

a section 1983 action must specify the personal involvement of each

defendant”); Jacquez v. Procunier, 801 F.2d 789, 793 (5th Cir.

1986)(“In order to successfully plead a cause of action in § 1983

cases, plaintiffs must enunciate a set of facts that illustrate the

defendants’ participation in the wrong alleged”). As to defendant

Waybourn, Hallman writes that his “responsibility as Sheriff over

the   County    Jail   involves,   but     [is]     not   limited    to   the

classification of inmates and matters that deal with the safety and

security of inmates as well.” (Compl. (doc. 1-1) at 76.) As noted


                                   11
above, Hallman also contends that Waybourn is responsible for his

housing during the duration of his confinement in the Tarrant

County jail. (Id. at 77.)

     Scrutiny of these allegations against Waybourn reveals that

they do not contain factual allegations of personal involvement or

knowledge by Waybourn of Hallman’s particular housing or any

difficulties Hallman may have confronted arising from such housing.

Thus, it appears Hallman has named Waybourn only because of his

role as the supervisor over the Tarrant County jail. The Fifth

Circuit has stated that lawsuits against supervisory personnel

based on their positions of authority are claims of liability under

the doctrine of respondeat superior, which does not generally apply

in § 1983 cases. See Alton v. Texas A&M Univ., 168 F.3d 196, 200

(5th Cir. 1999)(“Only the direct acts or omissions of government

officials,    not    the    acts   of    subordinates,    will   give   rise   to

individual liability under § 1983”)(citation omitted); Thompkins v.

Belt,   828   F.2d   298,    303     (5th     Cir.1987)(“Under   section   1983,

supervisory    officials       are      not    liable   for   the   actions    of

subordinates on any theory of vicarious liability”)(citations

omitted); see also Williams v. Luna, 909 F.2d 121, 123 (5th

Cir.1990). Thus, as Hallman named Sheriff Waybourn only in his

supervisory role, and as Hallman recites no particular facts of

Waybourn’s personal involvement with him or his claims, any claims

against Waybourn must be dismissed.


                                         12
      Hallman’s claims against detectives McKee, O’Neill, and Kesler

suffer similar pleading deficiencies. A complaint must specify the

acts of the defendants individually, not collectively, to meet the

pleadings standards of Federal Rule of Civil Procedure 8(a). See

Griggs v. State Farm Lloyds, 181 F.3d 694, 699 (5th Cir. 1999),

abrogated in part on other grounds by Smallwood v. Ill. Cent. R.R.

Co., 385 F.3d 568, 573 (5th Cir. 2004)(en banc). Here, Hallman

alleges    that      the    detectives       failed      to     conduct   a     thorough

investigation of the medical report and the offense report and

relied too much upon the information provided from his ex-wife.

(Compl.(doc. 1-1) at 78.) Hallman also alleges he was arrested

because    he   “is    black    and     an    ex-offender.”         Id.   And    in   the

supplemental complaint, Hallman alleges that Detectives McKee,

O’Neill, and Kesler were “the legal officers responsible also for

the institution and maintenance of the criminal proceedings . . .

.”   (Suppl.    Compl.      (doc.     23)    at   5.)    But    Hallman    alleges    no

individual conduct of any of these police-detective defendants, so

he has failed to state a claim upon which relief could be granted

as   to   any   of    them.      Accordingly,           Hallman’s      claims    against

Detectives McKee, O’Neill, and Kesler must be dismissed for failure

to state a claim upon which relief may be granted.

      Furthermore,         although     Hallman       has      named   several     other

defendants in his supplemental complaint, in several instances he

has wholly failed to allege any facts against them. He names


                                             13
Delores Urzua as a counselor for the Department of Family and

Protective Services. (Suppl. Compl. (doc. 23) at 3.) But he recites

no other facts against her. Likewise, Hallman names Theresa Fugate

(whom the Court also found to not have acted under color of law),

but asserts no particular facts of how she has any relation to his

claims. Next, Hallman recites that Doctor Grism, a physician for

John Peter Smith Hospital, is a physician for Katrina Shorten. (Id.

(doc. 23) at 4.) But other than reciting Grism’s connection to

Shorten, Hallman alleges no other facts against defendant Grism.

Hallman also lists John Peter Smith Hospital as a defendant, but

once again, he makes no allegations against it. And though the

Court noted that Terrikah Woodard has not acted under color of law,

Hallman has also failed to allege any facts relating Woodard to any

of his claims. Hallman writes that Woodard is a representative

payee for Katrina Shorten, and “had the responsibility to manage

her money, make sure Katrina kept all doctors appointments and a

number of other things.” (Suppl. Compl.   (doc. 23) at 4.) But this

information does not recite any conduct by Woodard that relates to

any harm to Hallman. In sum, Hallman’s claims against Delores

Urzua, Theresa Fugate, Doctor Grism, Terrikah Woodard, and John

Peter Smith Hospital must all be dismissed for failure to state a

claim upon which relief may be granted.



(D)   Limitation Upon Claims for Compensatory Damages under 42
      U.S.C. § 1997e(e)

                                14
     As noted above, as a part of his request for relief from this

Court, Hallman seeks compensatory monetary damages. (Compl. (doc.

1) at 4.) With the enactment of the PLRA, Congress placed a

restriction on a prisoner’s ability to recover compensatory damages

without a showing of physical injury: “[n]o Federal civil action

may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered

while in custody without a prior showing of physical injury . . .

.” 42 U.S.C.A. § 1997e(e)(West Supp. 2018). This physical-injury

requirement has long been recognized as applying to claims under

the Eighth Amendment. See Herman v. Holiday, 238 F.3d 660, 665-66

(5th Cir. 2001); Harper v. Showers, 174 F.3d 716, 719 (5th Cir.

1999); Siglar v. Hightower, 112 F.3d 191, 193-94 (5th Cir. 1997).

The United States Court of Appeals for the Fifth Circuit has held

that § 1997e(e) applies to claims under the First Amendment as

well, noting “it is the nature of the relief sought, and not the

underlying substantive violation, that controls: Section 1997e(e)

applies to all federal civil actions in which a prisoner alleges a

constitutional violation, making compensatory damages for mental or

emotional injuries non-recoverable, absent physical injury.” Geiger

v. Jowers, 404 F.3d 371, 375 (5th Cir. 2005). More recently, the

Fifth Circuit rejected an inmate’s claim that § 1997e(e) does not

apply to a Fourth Amendment claim arising from a strip search,

emphasizing that in Geiger the court noted that “1997e(e) applies

                                15
to all federal civil actions,” and noting that “[r]egardless of

[Plaintiff’s] invocation of the Fourth Amendment, his failure to

allege     any   physical   injury   precludes   his     recovery   of   any

compensatory damages for emotional or mental injuries suffered.”

Hutchins v. McDaniels, 512 F.3d 193, 196 (5th Cir. 2007) (emphasis

in original). Another district court has applied the language of

Geiger to hold that an inmate’s claims for compensatory damages for

violation of the Fourteenth Amendment, without showing physical

injury, are barred by § 1997e(e). See Rogers v. Newman, No.5:04-CV-

193-DCB-JCS, 2006 WL 1520298, at *1 (S.D. Miss. April 7, 2006).

     A review of the allegations in Hallman’s complaint and in the

supplemental complaint shows that he has not asserted any claim of

physical injury. Applying the above-referenced holdings to the

instant case, no matter the substantive constitutional violations

asserted by Hallman, his failure to allege physical injury bars any

claims for compensatory monetary damages.



V.   OTHER PENDING MOTIONS

     Hallman has filed a motion entitled “Plaintiff’s Motion to use

Williams     Rule   Evidence   of    Similar   Wrongs,    Abuses,   Claims,

Violations and Crimes by these Defendants or by Their Co-Workers.”

(Doc. 21.) Although it is unclear what relief Hallman is seeking,

he apparently wants to have the opportunity to engage in discovery

to obtain evidence of whether any defendant engaged in any conduct


                                     16
related to the claims in his complaint. More recently, he did

expressly file a motion to conduct discovery in the form of a

“Request to Produce Documents and Tangible Things and to Enter on

Land under Rule 34.” (Doc. 27.) As the Court has determined that

Hallman’s claims must be dismissed under §§1915A and 1915(e)(2)(B),

both of these motions is DENIED.

      Also, Hallman has filed a “Motion to Direct the Defendants to

Answer [the] Complaint” (doc. 22), and a “Motion for Request for

Service of Summons” (doc. 25). As the Court has determined that all

of Hallman’s claims must be dismissed, these motions are also

DENIED.

      Finally, Hallman has also filed a motion for appointment of

counsel. Because the Court has determined that the claims must be

dismissed, the motion for appointment of counsel (doc. 26) is also

DENIED.



VI.   CONCLUSION and ORDER

       For the foregoing reasons, Hallman’s claims for monetary

damages against Elizabeth Beach, Ashlea Deener, Samantha A. Fant,

and Kevin Boneberg are DISMISSED WITH PREJUDICE under authority of

28 U.S.C. § 1915A(b)(2) and 28 U.S.C. § 1915(e)(2)(B)(iii); and all

Hallman’s remaining claims for compensatory monetary damages and

all remaining claims against Detective McKee, Detective O’Neill,

Detective Kesler, Katrina Shorten, Robyn Hallman, Delores Urzua,

                                17
Steve    Gordon,   Leticia   Martinez,   Christy   Jack,   Bill   Waybourn,

Theresa Fugate, Doctor Grism, Terrikah Woodard, and John Peter

Smith Hospital, are DISMISSED WITH PREJUDICE under authority of 28

U.S.C. § 1915A(b)(1) and 28 U.S.C. § 1915(e)(2)(B)(i) and(ii).

        This dismissal will count as a “strike” or “prior occasion”

within the meaning 28 U.S.C. § 1915(g).

        SIGNED July 9, 2019.

                                         ____________________________
                                         TERRY R. MEANS
                                         UNITED STATES DISTRICT JUDGE




                                    18
